Citation Nr: 1034742	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for discoid lupus to include as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, had active service from 
April 1966 to January 1969.  His service personnel records show 
that he had service in the Republic of Vietnam from March 1968 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2010.  A transcript of 
this proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  There is no evidence of discoid lupus or any other skin 
disorder in service and no competent medical evidence linking the 
Veteran's current discoid lupus with his period of service to 
include his presumed exposure to herbicides.


CONCLUSION OF LAW

Service connection for discoid lupus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his skin problem, to include his 
diagnosis of discoid lupus, is related to his service with the 
United States Army from April 1966 to January 1969.  
Specifically, he contends that he was exposed to Agent Orange 
while in service which has resulted in the claimed disability.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).    

Analysis

The Veteran submitted statements and testimony that he noticed a 
skin problem since his discharge from service.

The Veteran's service treatment records are negative for a skin 
disorder in service.  While the Veteran's separation examination 
is not of record, examinations dated in October 1966 and November 
1968 show normal skin.      

Approximately one year after his discharge from service, a March 
1970 VA examination report shows no significant abnormalities of 
the skin other than scars from shell fragment wounds in service.  
Five years later, a March 1975 VA examination report also shows 
no mention of any skin disorder.  

The earliest evidence of a skin disorder is a VA outpatient 
treatment record dated in January 1985.  This report shows a 
history of chronic skin problems for the past seven to eight 
years.  A January 1986 VA outpatient treatment report notes a 
diagnosis of discoid lupus.  A subsequent VA outpatient treatment 
report shows  diagnosis of discoid lupus without findings of 
systemic lupus at that time with a history of discoid lupus 
beginning in 1982 and treated with steroid cream.  There is no 
evidence of diagnosis of chloracne.  

The Veteran first submitted a claim for service connection for 
skin problems in May 2008.  He had previously submitted claims 
for residuals of a fragment wound to the left foot, bilateral 
hearing loss, a left hand disorder, and a vision disorder in 1970 
and filed a claim for "Agent Orange" in 1981 but did not 
specifically mention a skin disorder until May 2008.  As noted, 
VA examinations in March 1970 and March 1975 are silent for any 
complaints of a skin disorder.

The Board finds that the preponderance of the evidence is against 
service connection for a skin disorder on a presumptive basis.  
Though the Veteran served in the Republic of Vietnam during the 
Vietnam War and is therefore presumed to have been exposed to 
Agent Orange during service, the Board observes that the Veteran 
has not been diagnosed with chloracne or any other skin disorder 
for which a presumption based on herbicide exposure is warranted 
under section 3.309(e).  

The Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984) does not preclude a claimant from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

Nevertheless, the claim is also denied on a direct basis.  First, 
there is no evidence of a skin disorder in service.  As above, 
all service examinations showed normal skin.  Furthermore, there 
is no record of a skin disorder until January 1985, approximately 
16 years after service and no reported history of a skin disorder 
until seven to eight years prior which is approximately eight to 
nine years after military service.  Such a lapse of time is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, 
there is no medical evidence in the record that links any current 
skin disorder to an incident of the Veteran's active military 
service.  

The Veteran testified that a rheumatologist told him that she did 
not understand why the discoid lupus would not be connected to 
the herbicides.  This is not a probative opinion, as she did not 
affirmatively state that the discoid lupus was related to the 
herbicide exposure.  Moreover, no rationale or further 
explanation of the medical evidence to support this opinion was 
provided.  None of the other treatment records from 1984 to 2009 
note any medical opinions relating the Veteran's discoid lupus to 
herbicide exposure.  An April 2007 VA outpatient treatment record 
notes the Veteran's brother died of lupus.

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Here, however, any statements as to continuous skin 
problems since service are not found to be persuasive in light of 
the fact that the Veteran denied problems upon separation and did 
not complain of skin problems until over one decade following 
discharge.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements and testimony.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for discoid lupus.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2008.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).   

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with the claim decided herein.  VA need not conduct an 
examination with respect to the service connection claims decided 
herein because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  There 
is no competent evidence that suggests a causal link between the 
claimed disorders and any incident of active duty or that the 
conditions may be associated with the Veteran's service.  Indeed, 
in view of the approximately 10 year gap between the claimed 
disorder and active duty, relating the Veteran's skin disorder to 
his military service would be entirely speculative.  Therefore, 
there is no duty to provide an examination or a medical opinion.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for discoid lupus is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


